DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, claims 8-13, 15, and 16 in the reply filed on May 20, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 20, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshino et al. (JP 2011-153296.
Considering Claims 8, 11, and 12:  Yoshino et al. teaches a resin composition comprising polylactic acid (¶0013); cellulose (¶0013); and a flame retardant (¶0013) that is preferably a phosphate flame retardant (¶0119).
	Yoshino et al. is silent towards the values for the two relational expressions.  However, Yoshino et al. teaches the same chemical structure as the instant claims.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  Therefore, the composition of Yoshino et al. would inherently have the claimed relational expressions.  
Considering Claim 9:  Yoshino et al. teaches that the phosphate flame retardant can be used singly (¶0117).

Claims 8-10, 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anna et al. (Macromol Symp. 2003, 202, 245, 254).
Considering Claims 8-10, 13, 15, and 16:  Anna et al. teaches a composition comprising polypropylene, cotton fibers/a cellulose material consisting of only cellulose, and ammonium polyphosphate (pg. 246-47) in an amount of 10% (pg. 253-54).
Anna et al. is silent towards the values for the two relational expressions.  However, Anna et al. teaches the same chemical structure as the instant claims.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  Therefore, the composition of Anna et al. would inherently have the claimed relational expressions.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Qui et al. (Polymer Composites, 2005, 448-453) teaches a composition comprising polypropylene, cellulose, and a maleated polypropylene compatibilizer.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LIAM J HEINCER/Primary Examiner, Art Unit 1767